
	
		II
		110th CONGRESS
		2d Session
		S. 2992
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2008
			Mr. Reid (for
			 Mrs. Clinton (for herself and
			 Mr. Schumer)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to enhance housing
		  loan authorities for veterans and to otherwise assist veterans and members of
		  the Armed Forces in avoiding the foreclosure of their homes, and for other
		  purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Armed Forces Housing Security
			 Act.
		2.Increase in
			 maximum loan guaranty amount for certain housing loans guaranteed by the
			 Secretary of Veterans Affairs
			(a)Increase
				(1)In
			 generalParagraph (1)(C) of section 3703(a) of title 38, United
			 States Code, is amended by striking 25 percent of the Freddie Mac
			 conforming loan limit and all that follows and inserting “25 percent of
			 the higher of—
					
						(i)the limitation determined under
				section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C.
				1454(a)(2)) for the calendar year in which the loan is originated for a
				single-family residence; or
						(ii)125 percent of the area median price
				for a single-family residence, but in no case to exceed 175 percent of the
				limitation determined under such section 305(a)(2) for the calendar year in
				which the loan is originated for a single-family
				residence.
						.
				(2)ApplicabilityThe
			 amendment made by paragraph (1) shall apply with respect to loans originated on
			 or after the date of the enactment of this Act.
				(b)Annual increase
			 in home loan guaranty amountsSuch section is further amended by
			 adding at the end the following new paragraph:
				
					(3)With respect to any fiscal year, the
				Secretary shall provide a percentage increase in the amounts guaranteed under
				paragraph (1) equal to the percentage by which—
						(A)the Consumer Price Index (all items,
				United States city average) for the 12-month period ending on the June 30
				preceding the beginning of the fiscal year for which the increase is made,
				exceeds
						(B)such Consumer Price Index for the
				12-month period preceding the 12-month period described in subparagraph
				(A).
						.
			3.Improvement of
			 guarantee process for purchase of condominiumsThe Secretary of Veterans Affairs shall
			 review and streamline the process of guaranteeing home loans under chapter 37
			 of title 38, United States Code, for the purchase of a condominium.
		4.Repeal of loan
			 funding fees for veterans housing loans
			(a)Repeal of loan
			 funding fees requirement for housing loans
				(1)In
			 generalSection 3729 of such title is repealed.
				(2)Conforming
			 amendments
					(A)Section
			 2041(b)(2) of such title is amended—
						(i)in
			 subparagraph (A), by adding and at the end;
						(ii)in
			 subparagraph (B), by striking ; and and inserting a period;
			 and
						(iii)by striking
			 subparagraph (C).
						(B)(i)Section 3703 of such
			 title is amended—
							(I)by striking subsection (e); and
							(II)by redesignating subsection (f) as
			 subsection (e).
							(ii)Section 3732(a)(1) of such title
			 is amended by striking Except as provided in section 3703(e) of this
			 title, if and inserting If.
						(C)Section 3722(c)
			 of such title is amended by striking section 3729 of this title or any
			 other provision of law or and inserting any provision of law or
			 any.
					(D)Section
			 3734(b)(2) of such title is amended—
						(i)by
			 striking subparagraph (A); and
						(ii)by
			 redesignating subparagraphs (B), (C), (D), and (E) as subparagraphs (A), (B),
			 (C), and (D), respectively.
						(3)Clerical
			 amendmentThe table of sections at the beginning of chapter 37 of
			 such title is amended by striking the item relating to section 3729.
				(b)Authorization
			 of appropriations for veterans housing benefit program fundThere
			 are authorized to be appropriated for the Veterans Housing Benefit Program Fund
			 under section 3722 of title 38, United States Code, such sums as may be
			 necessary to carry out the amendments made by this section.
			5.Loan refinancing
			 for veterans in danger of mortgage default or foreclosure
			(a)Decrease in
			 equity requirement for certain loansSubsection (b)(8) of section
			 3710 of title 38, United States Code, is amended by striking 90
			 percent and inserting 100 percent.
			(b)Authority for
			 DVA guarantee of refinanced loans not previously guaranteed by
			 DVASubsection (a)(8) of such section is amended by inserting
			 , whether or not after an existing loan.
			6.Enhancement of
			 protections for members of the Armed Forces and their dependents against sale,
			 foreclosure, seizure, or sale of mortgaged property
			(a)Extension of
			 period after military service covered by general
			 protectionsSection 303(c) of the Servicemembers Civil Relief Act
			 (50 U.S.C. App. 533(c)) is amended by striking 90 days and
			 inserting one year.
			(b)Enhancement of
			 protections for members of the Armed Forces who serve in Operation Iraqi
			 Freedom or Operation Enduring Freedom and their dependents
				(1)Scope of
			 protectionsThis subsection applies to an obligation on real or
			 personal property owned by a covered member of the Armed Forces, or by a
			 dependent of a covered member of the Armed Forces, regardless of whether
			 entered into before, on, or after the member's entry onto military service, on
			 which the covered member or dependent, as the case may be, is still obligated
			 and that is secured by a mortgage, trust deed, or other security in the nature
			 of a mortgage.
				(2)Sale or
			 foreclosure
					(A)In
			 generalA sale, foreclosure, or seizure of property for breach of
			 an obligation described in paragraph (1) shall not be valid if made during, or
			 within one year after, the military service of a covered member of the Armed
			 Forces, or the military service of the covered member of the Armed Forces
			 concerned in the case of a dependent of such a member.
					(B)No
			 waiverThe limitations of subparagraph (A) are not waiveable by a
			 covered member of the Armed Forces pursuant to section 107 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 517).
					(3)Prohibition on
			 actions for nonpayment or defaultNo court shall have
			 jurisdiction to hear any civil action against a covered member of the Armed
			 Forces or a dependent of a covered member of the Armed Forces for nonpayment or
			 default on an obligation described in paragraph (1) during, or within one year
			 after, the military service of the covered member or the covered member Armed
			 Forces concerned, as the case may be.
				(4)Responsibilities
			 of obligorsIn the event a sale, foreclosure, or seizure of
			 property for breach of an obligation described in paragraph (1) is prohibited
			 by operation of paragraph (2) or (3), the obligor on the obligation
			 shall—
					(A)notify the
			 covered member of the Armed Forces or dependent concerned, in writing, of the
			 outstanding liability of the covered member or dependent, as the case may be,
			 for principal and interest on the obligation; and
					(B)if the obligor
			 determines that a modification of the obligation or a reduction in the
			 outstanding liability of the covered member or dependent for principal,
			 interest, or both on the obligation is in the interest of the obligor and the
			 covered member or dependent, as the case may be, notify the covered member or
			 dependent, as the case may be, in writing, of—
						(i)such
			 determination; and
						(ii)the actions to
			 be taken by obligor and the covered member or dependent, as the case may be, to
			 effectuate the modification or reduction.
						(5)Effect of
			 protections on future financial transactions
					(A)Covered
			 membersThe application of paragraph (2), (3), (4), or (5) to an
			 obligation described in paragraph (1) of a covered member of the Armed Forces
			 shall be deemed to constitute the receipt by the covered member of a stay of a
			 civil liability with respect to the obligation under the Servicemembers Civil
			 Relief Act for purposes of section 108 of that Act (50 U.S.C. App. 518).
					(B)DependentsIn
			 the event of the application of paragraph (2), (3), (4), or (5) to an
			 obligation described in paragraph (1) of a dependent of a covered member of the
			 Armed Forces, the dependent shall be deemed to be a servicemember receiving a
			 stay of a civil liability with respect to the obligation under the
			 Servicemembers Civil Relief Act for purposes of section 108 of that Act.
					(6)PenaltiesThe
			 provisions of section 303(d) of the Servicemembers Civil Relief Act (50 U.S.C.
			 533(d)) shall apply to sales, foreclosures, and seizures of property, and
			 attempted sales, foreclosures, and seizures of property, prohibited by
			 paragraph (2).
				(7)DefinitionsIn
			 this subsection:
					(A)Covered member
			 of the armed forcesThe term covered member of the Armed
			 Forces means a member of the Armed Forces, including a member of a
			 Reserve component of the Armed Forces, who serves on active duty in the Armed
			 Forces—
						(i)in
			 Iraq as part of Operation Iraqi Freedom; or
						(ii)in
			 Afghanistan as part of Operation Enduring Freedom.
						(B)DependentThe
			 term dependent, in the case of a covered member of the Armed
			 Forces, has the meaning given that term in section 101(4) of the Servicemembers
			 Civil Relief Act (50 U.S.C. App. 511(4)).
					(C)Military
			 serviceThe term military service, in the case of a
			 covered member of the Armed Forces, means service of the member on active duty
			 in the Armed Forces—
						(i)in
			 Iraq as part of Operation Iraqi Freedom; or
						(ii)in
			 Afghanistan as part of Operation Enduring Freedom.
						(8)Effective
			 dateThis subsection shall take effect on the date of the
			 enactment of this Act.
				7.Encouragement of
			 qualified loan modifications and workout plans for members of the Armed Forces
			 who serve in Operation Iraqi Freedom or Operation Enduring Freedom and their
			 dependents
			(a)Safe
			 harborAbsent specific contractual provisions to the contrary, if
			 a servicer of a residential mortgage loan enters into a qualified loan
			 modification or workout plan with a covered member of the Armed Forces or the
			 dependent of a covered member of the Armed Forces, the servicer shall not be
			 liable to—
				(1)any person, based
			 on that person's ownership of a residential mortgage loan or any interest in a
			 pool of residential mortgage loans or in securities that distribute payments
			 out of the principal, interest, and other payments in loans on the pool;
				(2)any person that
			 insures any loan or any interest referred to in paragraph (1) under any law or
			 regulation of the United States or any law or regulation of any State or
			 political subdivision of any State; or
				(3)any other person
			 or institution that may have a financial or commercial relationship or
			 association with the persons described in paragraphs (1) and (2).
				(b)Rule of
			 constructionNo provision of this section shall be construed as
			 limiting the ability of a servicer to enter into loan modifications or workout
			 plans other than qualified loan modification or workout plans.
			(c)Limitations on
			 safe harborExcept for the provisions of subsection (a) that
			 limit liability for efforts to pursue qualified loan modifications or workout
			 plans, the provisions of this section shall not be construed to affect or limit
			 any other liability, duty, or other fiduciary obligation of the servicer to the
			 investors and holders of beneficial interests in the pooled loans to a
			 securitization vehicle, as prescribed by any other specific contractual
			 provision agreed upon, or any other liability, duty, or other fiduciary
			 obligation set forth under any—
				(1)law or regulation
			 of the United States;
				(2)law or regulation
			 of any State or political subdivision of any State; or
				(3)established and
			 approved standards for best practices of any industry or trade group.
				(d)DefinitionsIn
			 this section:
				(1)Covered member
			 of the armed forcesThe term covered member of the Armed
			 Forces means a member of the Armed Forces, including a member of a
			 Reserve component of the Armed Forces, who serves on active duty in the Armed
			 Forces—
					(A)in Iraq as part
			 of Operation Iraqi Freedom; or
					(B)in Afghanistan as
			 part of Operation Enduring Freedom.
					(2)DependentThe
			 term dependent, in the case of a covered member of the Armed
			 Forces, has the meaning given that term in section 101(4) of the Servicemembers
			 Civil Relief Act (50 U.S.C. App. 511(4)).
				(3)Qualified loan
			 modification or workout planThe term qualified loan
			 modification or workout plan means a modification or plan
			 that—
					(A)is scheduled to
			 remain in place until the covered member of the Armed Forces or dependent
			 concerned sells or refinances the property, or for at least 5 years from the
			 date of adoption of the plan, whichever is sooner;
					(B)does not provide
			 for a repayment schedule that results in negative amortization at any
			 time;
					(C)does not require
			 the covered member or dependent to pay additional points and fees;
					(D)materially
			 improves the ability of the covered member or dependent to—
						(i)prevent
			 foreclosure; and
						(ii)resume a
			 reasonable repayment schedule, as such schedule may be based on the total debt
			 to income ratio of the covered member or dependent;
						(E)would reasonably
			 reduce the likelihood of default of foreclosure during the life of the
			 modification or plan;
					(F)may waive any
			 prepayment penalties that reasonably inhibited the covered member or dependent
			 from fulfilling his or her ability to pay down the principal on such
			 residential mortgage loan or maintain regular payments on such residential
			 mortgage loan, as such regular payments may be defined by the terms of the
			 residential mortgage loan; and
					(G)includes full and
			 accurate disclosure to the covered member of the terms of the modification or
			 workout plan, provided that such disclosures are executed in easy to understand
			 terms that demonstrate how the covered member or dependent will benefit from
			 the new terms in such modification or workout plan as compared with the terms
			 and conditions of the previous residential mortgage loan of the covered member
			 or dependent.
					(4)Residential
			 mortgage loanThe term residential mortgage loan
			 means a loan that is secured by a lien on an owner-occupied residential
			 dwelling.
				(5)ServicerThe
			 term servicer has the same meaning as in section
			 6(i)(2) of the Real Estate Settlement Procedures Act (12 U.S.C.
			 2605(i)(2)).
				(6)Securitization
			 vehicleThe term securitization vehicle means a
			 trust, corporation, partnership, limited liability entity, special purpose
			 entity, or other structure that—
					(A)is the issuer, or
			 is created by the issuer, of mortgage pass-through certificates, participation
			 certificates, mortgage-backed securities, or other similar securities backed by
			 a pool of assets that includes residential mortgage loans; and
					(B)holds such
			 loans.
					8.Financial
			 services counseling on mortgages and mortgage foreclosures for members of the
			 Armed Forces who serve in Operation Iraqi Freedom or Operation Enduring
			 Freedom, veterans, and their dependents
			(a)Counseling
			 required
				(1)In
			 generalThe Secretary of Defense, in coordination with the
			 Secretary of Veterans Affairs and the Secretary of Housing and Urban
			 Development, shall provide financial services counseling relating to mortgages
			 and mortgage foreclosures to a veteran, covered member of the Armed Forces, or
			 dependent of such veteran or covered member, upon request of such
			 individual.
				(2)Provision at no
			 cost to recipientFinancial services counseling shall be provided
			 under this section at no cost to the recipient.
				(b)Annual outreach
			 plan
				(1)Plan
			 requiredThe Secretary of Defense shall, in coordination with the
			 Secretary of Veterans Affairs and the Secretary of Housing and Urban
			 Development, develop and implement on an annual basis a plan for the provision
			 of outreach to veterans, covered members of the Armed Forces, and their
			 dependents on the financial services counseling available under this
			 section.
				(2)ElementsEach
			 plan under this subsection shall include—
					(A)efforts to
			 identify veterans, covered members of the Armed Forces, or dependents who are
			 not otherwise enrolled in or registered for financial counseling services under
			 other programs administered by the Secretary of Defense or the Secretary of
			 Veterans Affairs; and
					(B)provisions for
			 informing veterans, covered members of the Armed Forces, and their dependents
			 about loan modification programs, workout plans, foreclosure prevention, and
			 other financial counseling programs available to them through the Department of
			 Defense, the Department of Veterans Affairs, the Department of Housing and
			 Urban Development, nonprofit organizations, and other Federal, State, and local
			 initiatives.
					(3)ConsultationIn
			 developing each plan under this subsection, the Secretary of Defense shall
			 consult with, at a minimum, the following:
					(A)Directors or
			 other responsible officials of veterans service organizations.
					(B)Representatives
			 of other outreach programs for veterans.
					(C)Nonprofit
			 organizations.
					(D)Other appropriate
			 Federal, State, or local government agencies, individuals, or
			 organizations.
					(c)Covered member
			 of the Armed Forces definedIn this section, the term
			 covered member of the Armed Forces means a member of the Armed
			 Forces, including a member of a Reserve component of the Armed Forces, who
			 serves on active duty in the Armed Forces—
				(1)in Iraq as part
			 of Operation Iraqi Freedom; or
				(2)in Afghanistan as
			 part of Operation Enduring Freedom.
				
